Citation Nr: 1401416	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  09-45 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals of prostate cancer.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant 

ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel





INTRODUCTION

The Veteran served on active duty from November 1963 to November 1965. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, in which the RO reduced the 100 percent rating for prostate cancer to 20 percent, effective May 1, 2008. 

Because Diagnostic Code 7528, the Diagnostic Code under which the Veteran's residuals of prostate cancer are rated, contains a temporal element (its criteria mandate the assignment of a 100 percent evaluation for a certain period of time followed by a VA examination to determine the degree to which any residuals are disabling) the claim is appropriately characterized as entitlement to a rating in excess of 20 percent for residuals of prostate cancer and the February 2008 rating decision assigning a 20 percent rating does not constitute a rating reduction.  See Rossiello v. Principi, 3 Vet. App. 430 (1992); 38 C.F.R. § 4.115b, Diagnostic Code 7528 (2013).  

In July 2013 the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is of record.  

The Board has reviewed the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) e-folders and finds that the Virtual VA e-folder includes additional VA treatment records which are pertinent to the issue on appeal which were associated with the e-folder after issuance of the most recent supplemental statement of the case (SSOC) in June 2012.  The Veteran has not waived Agency of Original Jurisdiction (AOJ) consideration of these records; however, as the case is being, the AOJ will have the opportunity to consider this evidence.  See 38 C.F.R. § 20.1304 (2013).

In November 2009, the Veteran reported that his prostate cancer and treatment for that condition left him with a weak back, lack of stamina, urination problems, and shortness of breath.  The Veteran's urination problems will be evaluated as part of the issue on appeal as, pursuant to Diagnostic Code 7528, residuals of prostate cancer are evaluated as voiding dysfunction or renal dysfunction.  In November 2009, the RO denied service connection for degenerative disc disease (DDD) of the lumbar spine; however, the RO has not considered the claim of entitlement to service connection for a back disability as secondary to service-connected prostate cancer.  Claims for service connection for disabilities manifested by lack of stamina and/or shortness of breath, to include as secondary to service-connected prostate cancer also have not yet been addressed.  

The issues of entitlement to service connection for a back disability and disabilities manifested by lack of stamina and/or shortness of breath, to include as secondary to service-connected prostate cancer, have been raised by the record, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over these matters, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Remand is required to afford the Veteran a new VA examination to evaluate the current severity of his service-connected residuals of prostate cancer and to allow the AOJ the opportunity to consider the evidence added to the e-folder since issuance of the June 2012 SSOC.  

Accordingly, the case is REMANDED for the following action:



1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his prostate cancer or residuals of that condition.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file or Virtual VA e-folder.  

A specific request should be made for records from the Houston VA Medical Center (VAMC), dated since October 2012.  

If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.

2.  After all available records have been associated with the claims file/e-folder, arrange for the Veteran to undergo VA examination to evaluate the service-connected residuals of prostate cancer.  

The claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner must respond to each of the following:

* Indicate whether the Veteran's residuals of prostate cancer are manifested by urinary leakage.  If so, state whether he needs to wear absorbent materials and, if so, the frequency with which they must be changed.  State whether the use of an appliance for urinary leakage is required.  

* Indicate whether, as a residual of prostate cancer, the Veteran has a daytime voiding interval of less than one hour, or whether he awakens to void five or more times a night.  

* Indicate whether the residuals of prostate cancer result in obstructed voiding.  If so, state whether there is urinary retention requiring intermittent or continuous catheterization.  

* Indicate whether the residuals of prostate cancer result in any renal dysfunction.  If so, the examiner must indicate whether the Veteran exhibits any of the following as a result of his prostate cancer:

* Albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under diagnostic code 7101;

* Constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under diagnostic code 7101;

* Persistent edema and albuminuria with BUN 40 to 80 mg%; or, creatinine 4 to 8 mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion; or,

* Renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80 mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.

As indicated above, the examiner should review the record in conjunction with examining the Veteran; however, his or her attention is drawn to the following:

* During VA treatment in April 2000, the Veteran's blood pressure was 180/92.  The physician noted that he also had an elevated reading at his last visit.  The assessment was hypertension.  

* The assessment following VA treatment in June 2000 included uncontrolled hypertension and mild renal insufficiency.  

* In May 2005, the Veteran had a prostate biopsy.  He was informed of the diagnosis of prostate cancer in June 2005.  

* A September 2006 VA examination report reflects that the Veteran received radiation therapy for prostate cancer, with the last treatment date being in December 2005.  The diagnosis was prostate cancer status post radiation therapy with mild chronic renal insufficiency (CRI).  The examiner opined that the CRI was as likely as not secondary to prostate cancer due to urinary blockage if there was no history of hypertension or diabetes; however, if the Veteran was diabetic or hypertensive, then the CRI was more likely than not secondary to these conditions and not prostate cancer.  

* During the July 2013 hearing, the Veteran testified that he voided about four or five times a day and about four or five times at night.  He reported that his daytime voiding interval was less than one hour and described difficulty urinating.  

All examination findings, along with the complete explanation for all opinions expressed, should be set forth in the examination report.

3.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claim, considering all evidence of record.  If the benefit sought remains denied the Veteran and his representative should be provided an SSOC.  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



